AVENANT N° 1 AU CONTRAT

ENTRE

LA REPUBLIQUE DEMOCRATIQUE DU CONGO

ET

XCALIBUR HOLDINGS LIMITED AND XCALIBUR AIRBORNE
GEOPHYSICS (PROPRIETARY) LIMITED

RELATIF A

LA CARTOGRAPHIE GÉOPHYSIQUE AEROPORTEE ET
GEOLOGIQUE DE LA RÉPUBLIQUE DÉMOCRATIQUE DU
CONGO

« PC2G-RDC »

AOUT 2019

Cet avenant remplace et complète les clauses du contrat concernant la cartographie géophysique
aéroportée et géologique de la RDC conclu le 17 Février 2017 entre :

LA REPUBLIQUE DEMOCRATIQUE DU CONGO, REPRESENTEE PAR LE MINISTRE
DES MINES, dont le siège sis 3eme Étage de l’Immeuble du Gouvernement « Place Royal »,
Boulevard du 30 Juin, Kinshasa/Gombe, RDC, (ci-après dénommé « Client »)

et

XCALIBUR HOLDINGS LTD. et XCALIBUR AIRBORNE GEOPHYSICS @TY) LTD. une
société dûment organisée et constituée en vertu des lois respectives de la République de Maurice et de
l'Afrique du Sud, dont les sièges sis 1st Floor, Standard Chartered Tower, 19 Bank Street, Cybercity,
Ebene, 72201, République de Maurice et Xcalibur Hangar, Aéroport de Wonderboom, Lintveld Road,
Wonderboom, Pretoria, République Sud Africaine , représentées par Monsieur Andres Blanco Grasa,
Directeur General, résidant en Espagne, (ci-après dénommé « Fournisseur »).

Les dispositions incluses dans le présent additif remplacent celles incluses dans le contrat initial.
Toutes les dispositions non incluses dans l’additif actuel resteront telles que signées à l'origine.
SIGNATAIRES :

LA REPUBLIQUE DEMOCRATIQUE DU CONGO, REPRESENTEE PAR LE MINISTRE
DES MINES, dont le siège sis 3°" Étage de l’Immeuble du Gouvernement « Place Royal »,
Boulevard du 30 Juin, Kinshasa/Gombe, RDC, (ci-après dénommé « Client »)

Et

XCALIBUR GEOPHYSICS SPAIN S.L., une société dûment organisée et constituée en vertu des
lois respectives de Espagne, dont les siège sis Av da Partenon, 10, 2° étage, 28042 Madrid, Espagne,
représenté par Monsieur Andres Blanco Grasa, Président Directeur General, résidant en Espagne, (ci-
après dénommé « Fournisseur »).
ANNEXES

Annexe 1: Portée des travaux - Programme de Télédétection

Annexe 2: Portée des travaux - Cartographie Mag-Rad aérienne d’areas de haute priorité (Volet A)
Annexe 3: Portée des travaux- Cartographie Gravimétrie aérienne Standard du « Cooper Belt »
Annexe 4: Portée des travaux- Cartographie régional magnétique et radiométrique aérienne
Annexe 5: Description des technologies pour levées aériennes spécialisées

Annexe 6: Portée des travaux- Cartographie Gravimétrie aérienne Standard du Cuvette Central
Annexe 7 : Responsabilités techniques de Xcalibur en la Cartographie aérienne

Annexe 8: Calendrier du projet
Annexe 9: Prix unitaires et Prix de Phases, Nombre de systèmes requis
Annexe 10 : Programme de formation

Annexe 11 : Programme Marketing et Communication
Annexe 12 : Financement, garanties et déclaration de l'objet pour le financement de contrat
Annexe 13 : Modèles d'obligations et de garanties du fournisseur

DISPOSITIONS

1. DISPOSITIONS ET INTERPRETATIONS

Tout le contenu original reste inchangé sauf ceux indiqués ci-dessous qui resteront comme

indiqué

Travaux du Contrat Désigne l'ensemble des travaux exécutés pour les levés géophysiques
aéroportées et la Cartographie géologique figurant au point 5 et les
Annexes | à 11.

Liste des prix Désigne la liste des prix figurant à l'Annexe 9.

Prix unitaire Désigne le prix unitaire de chaque élément/catégorie des Travaux du
Contrat conformément à la liste des prix, telle que rajustée à tout
moment en vertu des dispositions du présent Contrat, conformément
à l'Annexe 9.

Zone des travaux Indique le périmètre désigné sur la carte géographique de la RDC aux

Annexes 1-11 du présent Contrat.

3. COMPOSITION DU CONTRAT ET PRIORITE DES DOCUMENTS

Tout le contenu original reste inchangé sauf ceux indiqués ci-dessous qui resteront comme
indiqué

(Gi) Les Annexes au présent Contrat numérotées de 1 à 13.

5. PORTEE ET OBJET DU PRÉSENT CONTRAT

5.1. Le présent Contrat établit les conditions et les modalités selon lesquelles le Fournisseur
s'engage à réaliser la cartographie géophysique aéroportée, géologique et géochimique des
blocs prioritaires, ainsi que le système de financement connexe pour la RDC conformément
aux Annexes 1 à 13.

5.2. Les Services exécutés en vertu du présent Contrat doivent être fournis aux fins générales
suivantes :

(a) Améliorer la compréhension de la géologie régionale et locale et évaluer le potentiel des

ressources minières de la RDC:
ë
s pi
@)

(c)

5.3.

Relancer et développer l'exploitation des substances minérales, notamment les ressources
minières, pétrolières et gazières de la RDC par la diversification et laugmentation de la
production.

Garantir le développement durable de la RDC entre autres, accroître la contribution des
secteurs minier et hydrocarbures à l’économie nationale.

Les services à fournir comprennent les activités permettant la collecte d'informations
géophysiques, géologiques, géochimiques dans la Zone des travaux couverte par le présent
Contrat en conformité avec les spécifications du Client et du présent Contrat, ses Annexes et
les consignes techniques du Client, à savoir :

Le levé géophysique aéroportée

La Cartographie géologique

L’inventaire géochimique

La constitution d’un portefeuille d'indices minéralisés documentés
La formation du personnel technique du Ministère des mines

Le Projet comprend deux volets :

a) Le Volet Prioritaire (A), qui doit être exécuté sous le présent Contrat et concernant :

- Levé Magnétique & Radiométrique Haute résolution 389.935 kml
Phase 1A (Intervalle de 250 m) comprenant le traitement et
l'interprétation sur 3 blocs prioritaires

Phase 1B | Levé Magnétique & Radiométrique Régionale (Intervalle de 1.400.179 kml
500 m) comprenant le traitement et l'interprétation sur 6
blocs restants

Phase 2 Levé gravimétrique standard sur le « Cooper Belt » 86.788 kml
Phase 3 Levé Électromagnétique détaillé sur les anomalies ciblées
sur les 3 blocs prioritaires : 66.300 kml
+ FEM
°__HEM 20 000 kml
Phase 4 Formation initiale du personnel technique du Ministère des
Mines en géophysique appliqué a l'exploration minière
(1ere Phase)
Phase 5 Marketing et communication (1ere Phase)

b) Le Volet optionnel B, à exécuter sous un autre accord de financement moyennant l’Avis de
Non Objection de la DGCMP. Il concerne :
5.5.

(@)

(b)

5.6.

Sale

5.8.

Levé gravimétrique standard sur la cuvette centrale (gaz et pétrole) | 498.424 kml

Levé Magnétique &Radiométrique Régionale (Intervalle de 500 m) | 4.202.647 kml
comprenant le traitement et l'interprétation sur le reste du Pays
(Ressources minières)

Cartographie géologique (1/200.000 par degré carré (DC) et
1/100.000 sur cibles) et inventaire géochimique sur les blocs | 90 685 km?
prioritaires) et forage test sur cibles

Levé géophysique aéroporté détaillé :

- Levé électromagnétique détaillé sur les anomalies ciblées dans les
6 blocs restants du Volet prioritaire A :

° FEM 240.000 kml
e  HEM 70.000 kml
- Levé géophysique détaillé (FTG) dans la Cuvette Centrale sur les
cibles sélectionnées 150000 kml

- Levé électromagnétique détaillé sur les anomalies ciblées sur le
reste du territoire :

e FEM 230000 kml
e  HEM 127000 kml
e FTG 50000 kml

Formation initiale du personnel technique du Ministère des Mines en
géophysique, géologie et géochimie appliquées à l'exploration
minière (2me Phase)

Marketing et communication (2eme phase)

Les activités de levés géophysiques aéroportées se diviseront en 2 catégories :

Zones de levés standard. Cartographie à réaliser initialement dans toutes les régions de la
RDC, avec des technologies standard : magnétique, radiométrique et gravimétrique.

Zones de levés détaillés. Zones déterminées par le Client et approuvées par les Parties, en
raison de l'importance de la cartographie géophysique aérienne et des intérêts la RDC, et basées
sur les résultats d'interprétation des zones de levés standard et d'autres sources scientifiques
déjà connues.

Le Fournisseur ne doit pas sous-traiter ni transférer tout ou partie des Travaux du Contrat, sauf
accord écrit du Client.

Le Fournisseur doit exécuter le Contrat conformément aux spécifications techniques et aux
normes figurant aux Annexes 1 à 11 du présent Contrat et les Plans de travail approuvés par le
Client.

Le Système de financement, tel que décrit au point 20 et à l'Annexe 12, doit être établi dans un
ou plusieurs Accords de financement séparés devant être conclus entre le Client et les Entités
de financement qui seront liées au présent Contrat en tenant compte des séquences prévues au
point 5.4 ci-dessus.
5.9. Le Fournisseur s'autofinancera pour démarrer le Projet à la Phase 1-A suivant les modalités
définies au point 21 du présent Contrat.

7. OBLIGATIONS GENERALES DU CLIENT

Tout le contenu original reste inchangé sauf ceux indiqués ci-dessous qui resteront comme
indiqué
74. Le Client doit payer le Prix contractuel au Fournisseur conformément aux dispositions de
l'Article 19 et les Annexes 9 et 12.

T9: Le Client doit fournir les efforts nécessaires pour apporter les garanties financières
nécessaires, ainsi que toute la documentation requise, afin de faciliter la structure de
financement pour le Contrat, conformément à l'Annexe 12.

8. OBLIGATIONS DU FOURNISSEUR

Tout le contenu original reste inchangé sauf ceux indiqués ci-dessous qui resteront comme
indiqué
8.1. Engagements généraux :

() Le Fournisseur doit identifier et initialement négocier avec les bailleurs de fonds potentiels
pour le Projet, conformément aux directives établies au point 20 et à l'Annexe 12.

9. ÉCHÉANCES ET DURÉE DU CONTRAT

9.1. Le Fournisseur s'engage à :

(a) Commencer les travaux dès réception de la lettre de commande lui adressée par le Client, dès
réception des permis d'importation des équipements et des avions, et dès réception des
certificats d'exonération fiscale lui adressée par le Client ;

@) Respecter les délais contraignants partiels d'exécution établi dans le Plan de travail en vigueur ;

(c) Finaliser l'exécution du présent Contrat pour Volet À et demander l'évaluation des travaux pour
réception provisoire dans un délai de seize (16) mois de mission. Ce délai pourrait être étendu
à quarante-deux (42) mois en cas de l'exécution des activités retenues dans le Volet optionnel
des travaux.

9.2. La Durée des travaux prévue par le présent Contrat doit être égale à [quarante-deux (42)] mois,
à compter de la Date de début et se terminant à la date à laquelle le Fournisseur reçoit le
certificat de réception provisoire des Ouvrages conformément au point 15.2, sauf accord
contraire entre les Parties sur des documents complémentaires. Si le Fournisseur ne peut pas
respecter la durée des travaux en raison des conditions climatique, le manque de fonds pour
l'exécution du contrat, l'absence de permis ou autre cas de force majeure, le Fournisseur peut
demander la prolongation de la durée de travaux au Client et la durée des travaux finale doit

être approuvée par le Client par écrit. jk

EE :
93:

9.4.

9.5.

9.6.

9.7.

17. FORMATION DU PERSONNEL DU CLI

La Date de début prévue par le présent Contrat a ete le 30 Octobre 2018, ce qui correspond à
a date effective à laquelle le Fournisseur a démarré le Projet. Les travaux ayant été suspendu
e 05 Décembre 2018 à cause des élections, ils seront relancés à la date à laquelle les fonds
seront réunis et à laquelle le versement pour le Contrat sera réellement payé. Les parties
conviennent que la Date Cible du Relancèrent des travaux serait le mois d’ Aout 2019.

Date de fin. Sauf mention contraire dans le présent Contrat, le Fournisseur doit terminer tous
es Travaux du Contrat, envoyer les Ouvrages et recevoir le certificat de réception provisoire
pour les Ouvrages pendant la Durée des travaux. Les parties conviennent que la Date Cible de
Relancèrent des travaux serait le mois de d’Aout 2019.

La Durée des travaux et la Date de fin sont soumises à la disponibilité des fonds pour le présent
Contrat, en fonction des différentes phases et des délais estimés déterminés dans le Plan de
travail et le Programme de financement. Tout retard concernant la disponibilité des fonds aux
cours des différentes phases de financement indiquées doit être ajouté proportionnellement aux
délais établis dans le Plan de travail et la Durée des travaux et la Date de fin doivent être
prolongées en conséquence.

Si les retards injustifiés au cours de l'exécution des travaux par rapport au Plan de travail
applicable sont attribuables au Fournisseur, le Fournisseur est tenu, à ses frais, de prendre toutes
les mesures de renforcement ainsi que les actions et de procéder à la réorganisation des travaux
nécessaires pour rattraper le retard et respecter les délais d'exécution.

Aucune gratification ne doit être accordée au Fournisseur.

17.5.

(a)
(b)
(c)

Tout le contenu original reste inchangé sauf ceux indiqués ci-dessous qui resteront comme
indiqué

Le Fournisseur s’engage par le présent Contrat à fournir la formation continue définie en
Annexe 10 et notamment :

Permettre la participation et la gestion conjointe avec le Client aux formations ;
Fournir au Client des rapports détaillés de l’exécution des programmes de formation ;

Permettre au Client d'orienter les programmes de formation du personnel local par le biais de
consignes et également dans les domaines dans lesquels le Fournisseur doit être
particulièrement attentif.

19. MONTANT DU MARCHÉ ET PAIEMENT

CHE

Tout le contenu original reste inchangé sauf ceux indiqués ci-dessous qui resteront comme
indiqué

Montant du marché

À
(a) Le Prix maximum du Contrat pouvant être payé par le Client au Fournisseur pour le
Volet prioritaire (A) est évalué à USD 61,048,346 (soixante et un millions quatre-
vingt-huit mille trois quarante-quatre dollars américains), à partir des quantités de
travaux estimées (Annexes 1-10) des Prix unitaires (Annexe 8).

Phase 1A

Levé Magnétique & Radiométrique Haute résolution
(intervalle de 250 m) comprenant le traitement et
‘interprétation sur 3 blocs prioritaires

USD 9 631 395

Phase 1B

Levé Magnétique & Radiométrique Régionale (Intervalle de
500 m) comprenant le traitement et l’interprétation sur 6
blocs restants

USD 34 584421

Phase 2

Levé gravimétrique standard sur le « Cooper Belt »

USD 8.010.532

Phase 3

evÉ Électromagnétique détaillé sur les anomalies ciblées
sur les 3 blocs prioritaires (FEM: USD 4 965 870 et HEM
USD 2 104 000)

USD 7 069 870

Phase 4

Formation initiale du personnel technique du Ministère des
Mines en géophysique, géologie et géochimie appliquées a
l’exploration minière (1ere Phase)

USD 900 000

Phase 5

Marketing et communication (1ere Phase)

USD 852 128

(b) Les travaux du Volet Optionnel (B) sont estimés à titre indicatif à 297,873,516USD
(deux cent quatre-vingt-dix-sept millions huit cent soixante-treize mille huit cinq cent
seize dollars américains) et tiendront compte des résultats des travaux du Volet
Prioritaire (A). Ce montant est ventilé comme suit :

Levé gravimétrique standard sur la cuvette centrale (gaz et pétrole) USD46 004 535

Levé Magnétique & Radiométrique Régionale (Intervalle de 500 m) | USD101 829 381
comprenant le traitement et l'interprétation sur le reste du Pays
(Ressources minières)

Cartographie géologique (1/200.000 par degré carré (DC) et 1/100.000
sur cibles USD 27 050 000 et inventaire géochimique USD 11 407
200) sur les blocs prioritaires et forage test sur cibles (USD 5 000 000)

USD 43 457 200

Levé géophysique aéroporté détaillé: USD92 602 400

- Levé électromagnétique détaillé FEM et HEM (USD40 010 500) sur
les anomalies ciblées dans les 6 blocs restants du Volet prioritaire

- Levé géophysique détaillée dans la Cuvette Centrale (FTG) sur cibles
sélectionnées (USD 22 005 000)

- Levé électromagnétique détaillé FEM et HEM sur les anomalies
ciblées sur le reste du territoire et gravimétrique (FTG: USD 30 587
400)

Formation initiale du personnel technique du Ministère des Mines en | USD 7 680 000
géophysique, géologie géochimie appliquées à l’exploration minière
(2me Phase)

Marketing et communication (2eme phase) USD 6 300 000

20. CONDITIONS DE FINANCEMENT ET CLAUSE SUSPENSIVE

Le fournisseur organisera le financement pour un montant total de 51.500.000 USD et le
Client contribuera avec 9.548.346 USD pour couvrir le budget total de Volet A.

Les conditions de financement du montant total de 51.500.000 USD de ce projet seront
définies dans un ou plusieurs accords de financement à signer par le Client et les entités de
financement retenu.

21.  PRÉFINANCEMENT DES TRAVAUX PAR LE FOURNISSEUR ET ACOMPTE

21.1. Les parties conviennent que le Client versera au fournisseur en deux temps, un acompte de
USD 9.548.346 conformément au calendrier d'exécution de la Phase 1A : /
TT Il è
21.2.

1. USD 5.000.000, après la signature de cet additif et avant la reprise des travaux
2. USD 4.548.346, quand 50% de la phase 1A a été exécutée

Les Parties conviennent que le Fournisseur a préfinancée le démarrage de la Phase 1A du
présent Contrat entre Octobre et Novembre 2018 pour le montant de USD 891,850. Le
fournisseur récupèrera ce préfinancement dans l’acompte qui lui sera versé par le client.

22. GARANTIE DE BONNE FIN (PERFORMANCE BOND)

22.10.

22.41.

22,12,

Tout le contenu original reste inchangé sauf ceux indiqués ci-dessous qui resteront comme
indiqué

La caution sera établie à la République Démocratique du Congo, dans une institution de crédit,
payable par le Client, et le but de celui-ci devra être spécifié, conformément au modèle donné
à l'Annexe 13 de ce Contrat.

Si le Fournisseur doit fournir la caution à travers une garantie bancaire, il devra présenter un
document dressé conformément au modèle donné à l’Annexe 13 de ce Contrat, à travers
lequel une banque légalement autorisée garantit, jusqu'à la limite du cautionnement, le
paiement immédiat de tout montant demandé par le Client, en vertu du non-respect des
obligations du Fournisseur.

Si la caution est un certificat d'assurance, le Fournisseur respectera la police, dressée
conformément au modèle donné à l'Annexe 13 de ce Contrat, à travers lequel une entité
légalement autorisée à donner ladite garantie, garantit, jusqu'à la limite du cautionnement, le
paiement immédiat de tout montant requis à l'entité adjudicatrice, en vertu du non-respect des
obligations.

Ainsi fait à Kinshasa, le 2 3 AQUT 2019

Pour la République Démocratique du Congo Pour Xcalibur Geophysics Spain S.L.

Henri YAV MULANG

Ministre des Mines intérimaire
